DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 12/9/2020.
Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr (US 3,842,720).

As to claim 1 Herr discloses an aircraft environmental control system, comprising:
a bleed air input and a RAM air input (figure 1 air in);
heat exchanger means (shown in figure 3) for receiving bleed air from the bleed air input and RAM air from the RAM air input and using the RAM air to cool the bleed air (via the heat exchanger column 4 lines 25-35), and
means for providing the cooled bleed air to the aircraft (20),
the system further comprising:
an ejector (shown in figure 3) arranged to receive bleed air from the bleed air input (52) at a nozzle (47) shaped to reduce the pressure of the received bleed air such as to create a low pressure area in the ejector (46), the ejector having a port (42) arranged such that ambient air (figure 1 secondary air) is drawn into the ejector due to the low pressure area in the ejector, and wherein the ambient air is mixed with bleed air to provide mixed air that is combined with the cooled bleed air provided to the aircraft (20).

As to claim 7 Herr discloses a method of providing conditioned air to an aircraft, the method comprising:
receiving bleed air from the aircraft (figure 1 air in);
cooling the bleed air using RAM air (via the heat exchanger column 4 lines 25-35); and
providing the cooled bleed air to the aircraft (20);
wherein the pressure of the received bleed air is reduced in a nozzle (47) of an ejector (figure 3) and ambient air (secondary air) is drawn into the ejector to mix with the bleed air to provide mixed air that is combined with cooled bleed air and provided to the aircraft (20).

Allowable Subject Matter
Claims 2-6 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to aircraft environmental controls is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747